ORDER DENYING RELIEF
The court treats the paperwork on file both as an application to invoke its original jurisdiction under Art. 7, § 4, Okl. Const., and as the petitioner’s quest for this court’s administrative review — in the exercise of powers conferred upon it by Art. 7, § 6, Okl. Const. — of petitioner’s assignment by the respondent to the probate division of the District Court, Oklahoma County.
On consideration of the paperwork laid before it, the court denies the relief sought. Art. 7, § 10(b), Okl. Const.; 20 O.S.1981 § 23, subdiv. (2); Rule 2, Rules on Administration of Courts, 20 O.S. 1981, Ch. 1, App. 2; Graham v. Cannon, Okl., 574 P.2d 305, 309 [1978],
OPALA, C.J., HODGES, Y.C.J., and SIMMS, HARGRAVE and ALMA WILSON, JJ., concur.
KAUGER and SUMMERS, JJ., concur in result.
LAVENDER and DOOLIN, JJ., dissent.